USCA11 Case: 22-10460      Date Filed: 11/18/2022   Page: 1 of 6




                                           [DO NOT PUBLISH]
                            In the
         United States Court of Appeals
                 For the Eleventh Circuit

                   ____________________

                         No. 22-10460
                   Non-Argument Calendar
                   ____________________

ROSE MARIE NESBITT CAIN,
                                              Plaintiff-Appellant,
versus
SOCIAL SECURITY ADMINISTRATION, COMMISSIONER,


                                            Defendant-Appellee.


                   ____________________

          Appeal from the United States District Court
             for the Northern District of Alabama
             D.C. Docket No. 4:20-cv-00924-CLM
                   ____________________
USCA11 Case: 22-10460         Date Filed: 11/18/2022    Page: 2 of 6




2                      Opinion of the Court                 22-10460


Before JORDAN, NEWSOM, and EDMONDSON, Circuit Judges.
PER CURIAM:
      Rose Marie Cain appeals the district court’s order affirming
the Social Security Commissioner’s denial of her application for
supplemental security income (“SSI”). No reversible error has
been shown; we affirm.
       When -- as in this case -- an Administrative Law Judge
(“ALJ”) denies an application for benefits and the Appeals Council
denies review, we review the ALJ’s decision as the Commissioner’s
final decision. See Doughty v. Apfel, 245 F.3d 1274, 1278 (11th Cir.
2001).
       Our review of the Commissioner’s decision is limited to
whether substantial evidence supports the decision and whether
the correct legal standards were applied. See Winchel v. Comm’r
of Soc. Sec., 631 F.3d 1176, 1178 (11th Cir. 2011). “Substantial evi-
dence is more than a scintilla and is such relevant evidence as a rea-
sonable person would accept as adequate to support a conclusion.”
Id. We review de novo the ALJ’s application of the law. Harner v.
Soc. Sec. Admin., Comm’r, 38 F.4th 892, 896 (11th Cir. 2022). We
review de novo the district court’s determination about whether
substantial evidence supports the ALJ’s decision. See Wilson v.
Barnhart, 284 F.3d 1219, 1221 (11th Cir. 2002).
       A person who applies for SSI benefits must first prove that
she is disabled. See 20 C.F.R. § 416.912(a). The Social Security
USCA11 Case: 22-10460         Date Filed: 11/18/2022      Page: 3 of 6




22-10460                Opinion of the Court                          3

Regulations outline a five-step sequential evaluation process for de-
termining whether a claimant is disabled. See 20 C.F.R. §
416.920(a)(4). The ALJ must evaluate (1) whether the claimant en-
gaged in substantial gainful work; (2) whether the claimant has a
severe impairment; (3) whether the severe impairment meets or
equals an impairment in the Listings of Impairments; (4) whether
the claimant has the residual functional capacity (“RFC”) to per-
form his past relevant work; and (5) whether, in the light of the
claimant’s RFC, age, education, and work experience, there exist
other jobs in the national economy the claimant can perform. Id.
       Cain filed an application for SSI in July 2017, alleging disabil-
ity based on heart problems and arthritis. The ALJ denied Cain’s
application in July 2019. Applying the five-step evaluation process,
the ALJ determined that Cain had these severe impairments: hy-
pertensive vascular disease, osteoarthritis, and allied disorders.
The ALJ determined that Cain had the RFC to perform light work
with specific postural and environmental limitations. Considering
Cain’s age, education, work experience, and RFC (together with
the vocational expert’s testimony), the ALJ determined that Cain
could perform work in the national economy. Accordingly, the
ALJ concluded that Cain was “not disabled.”
       Cain administratively appealed the ALJ’s decision to the Ap-
peals Council. The Appeals Council denied Cain’s request for re-
view. The district court affirmed.
      On appeal, Cain first argues that the ALJ failed to accord
proper weight to the medical opinion of her treating physician, Dr.
USCA11 Case: 22-10460        Date Filed: 11/18/2022     Page: 4 of 6




4                      Opinion of the Court                22-10460

McCain, and that the ALJ failed to explain adequately his reasons
for discounting Dr. McCain’s opinion. Cain argues that -- under
the “treating-physician rule” -- the ALJ was required to give sub-
stantial weight to the opinion of her treating physician absent a
showing of good cause. We disagree.
       In 2017, the Commissioner promulgated new regulations
governing the consideration of medical opinions for purposes of
reviewing applications for SSI and for Disability Insurance Benefits.
See 20 C.F.R. §§ 404.1520c; 416.920c. Under the new regulations,
an ALJ is to give no deference or “specific evidentiary weight, in-
cluding controlling weight,” to a treating physician’s opinion. See
20 C.F.R. §§ 404.1520c(a); 416.920c(a). Instead, the ALJ must weigh
medical opinions based on their persuasiveness. See id. The new
regulations apply to claims filed on or after 27 March 2017. Id. §§
404.1520c; 416.920c. Because Cain filed her SSI application in July
2017, her claim is governed by the new regulation.
        Cain contends that this Court’s precedent applying the treat-
ing-physician rule remains good law and is controlling here despite
the Commissioner’s later-promulgated regulations. Cain’s argu-
ment is foreclosed by our decision in Harner. See Harner, 38 F.4th
at 896 (concluding -- in the context of an application for disability
insurance benefits -- that the Commissioner’s promulgation of the
new regulation in 20 C.F.R. § 404.1520c abrogated this Court’s ear-
lier precedent establishing and applying the treating-physician rule;
the new regulation thus applied to claims filed on or after 27 March
2017). Here, the ALJ applied the proper legal standard by
USCA11 Case: 22-10460        Date Filed: 11/18/2022    Page: 5 of 6




22-10460               Opinion of the Court                       5

evaluating the persuasiveness of Dr. McCain’s opinion instead of
treating Dr. McCain’s opinion as controlling under the treating-
physician rule.
       On appeal, Cain focuses only on the ALJ’s failure to apply
the treating-physician rule in weighing Dr. McCain’s opinion. Cain
raises no substantive challenge to the ALJ’s assessment about the
persuasiveness of Dr. McCain’s opinion under the new regulation.
Accordingly, we need not address that issue. Nevertheless, sub-
stantial evidence supports the ALJ’s finding that Dr. McCain’s opin-
ion about Cain’s functional limitations lacked support in the record
and was inconsistent with both Dr. McCain’s own treatment rec-
ords and with Cain’s testimony.
       Cain next asserts -- in conclusory statements and without
supporting argument -- that the ALJ erred in finding that Cain re-
tained the RFC to perform light work and that the ALJ failed to
discuss adequately the supporting evidence as required by SSR 96-
8p. This portion of Cain’s counseled brief consists of page-long
block quotes from cases decided by this Court and by other courts
with no discussion about how the cited cases are analogous to
Cain’s circumstances or otherwise support her claim. Nor does
Cain explain how the ALJ erred in considering the pertinent evi-
dence. We have said that an appellant forfeits an issue when she
“raises it in a perfunctory manner without supporting arguments
and authority.” See Sapuppo v. Allstate Floridian Ins. Co., 739 F.3d
678, 681 (11th Cir. 2014). Under the circumstances presented here,
Cain has forfeited her challenges to the ALJ’s RFC determination.
USCA11 Case: 22-10460         Date Filed: 11/18/2022    Page: 6 of 6




6                      Opinion of the Court                 22-10460

See Harner, 38 F.4th at 898-99 (concluding that the claimant “for-
feited any challenge” to aspects of the ALJ’s decision mentioned in
her brief when the claimant’s counseled brief “consist[ed] only of
block quotations from and cursory mentions of various decisions
of this and other courts” without reference to the facts of claimant’s
case and without “any meaningful explanation” about how the
cited decisions applied to her claim).
      AFFIRMED.